Citation Nr: 1514326	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1973 to June 1976, to include service in the Republic of Korea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

With respect to the Veteran's claim for service connection for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  During the pendency of the appeal, the Veteran filed a claim for service connection for an anxiety disorder which was subsequently denied in a February 2012 rating decision.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized accordingly.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Veteran has reported that he has a psychiatric disability as a result his fear of hostile military activity while serving in the Republic of Korea.  A review of the record shows that the Veteran did in fact have service in the Republic of Korea and that he received the Vietnam Service Medal.  Therefore, VA has conceded that he served in a location with hostile military activity and while the Veteran was not in combat, he was under a threat of danger.

A review of the post-service medical evidence of record shows that the Veteran has received mental health treatment at the VA Medical Center.  A review of the treatment records shows that in July 2009, the Veteran was diagnosed with PTSD and depression not otherwise specified (NOS).  In a December 2009 mental health treatment record, it was noted that after a review of the Veteran's symptoms, it appeared that he was dealing with anxiety that did not quite meet the level of PTSD.  As a result, the diagnosis was changed to anxiety disorder, NOS (subsyndromal PTSD).  

In November 2010, the Veteran was afforded a VA psychiatric examination.  At that time, the examiner diagnosed anxiety disorder, NOS.  The examiner noted that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, but that the Veteran appeared to have symptoms consistent with an anxiety disorder.  The examiner further stated that it was possible that the Veteran's anxiety was related to fears from his military service, but that it was less likely than not that military experiences would explain his symptoms.  

The Board finds that the November 2010 VA examination and opinion report is inadequate.  In this regard, the Board notes that the examiner's conclusions are inconsistent.  The examiner first noted that the Veteran's anxiety symptoms may be related to his active service, but then noted that events during the Veteran's military service would not explain his symptoms.  Further, the examiner failed to provide a well-reasoned and detailed rationale for all conclusions reached.  Therefore, as the examination and opinion report is inadequate, it cannot serve as the basis of a denial of entitlement to service connection. 

Additionally, at his October 2014 Board hearing, the Veteran indicated that he was not comfortable at the November 2010 VA psychiatric examination, and as a result, he did not open up and fully describe his symptoms.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has a psychiatric disability, to include PTSD, that is a result of his fear of hostile military activity while in active service.  

Additionally, attempts to identify and obtain any outstanding treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist, other than the VA examiner who performed the November 2010 VA examination.  The examiner must review the claims file and must note that review in the report.  Any indicated tests should be performed.  

Based on the examination results and a review of the record, the examiner should diagnose all psychiatric disabilities currently present, or present during the pendency of the appeal, and state whether each criterion for a diagnosis of PTSD is met.  The examiner should then provide an opinion with regard to all diagnosed psychiatric disabilities, to include PTSD, as to whether there is a 50 percent or better probability that the disability is related to a fear of hostile military activity while serving in the Republic of Korea?

The rationale for all opinions expressed must be provided.   

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




